t c memo united_states tax_court dover corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date robert d whoriskey and charles r goulding for petitioner lewis r mandel for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on the motion of dover corporation and subsidiaries hereinafter petitioner to restrain assessment or collection filed pursuant to sec_6213 and rule as explained in greater detail below we will deny petitioner's motion as an introductory matter we observe that the taxable years before the court in the present case are and however for purposes of petitioner's motion our focus will be on nevertheless because of various carrybacks and carryforwards taxable years other than those in issue will be discussed and certain of those other taxable years are before the court in other dockets background petitioner reported overpayments of federal_income_tax in the amounts of dollar_figure dollar_figure and dollar_figure on its income_tax returns for and respectively in each instance petitioner made an election to treat such overpayment as a credit to be carried forward and applied as an unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure estimated_tax payment for the succeeding taxable_year pursuant to sec_301_6402-3 proced admin regs on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined deficiencies in petitioner's income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively on date petitioner filed its income_tax return for as well as amended tax returns forms 1120x for and petitioner claimed an increased overpayment in the amount of dollar_figure on its amended_return for and made an election to treat such increased overpayment as a credit to be applied as an estimated_tax payment for pursuant to sec_301 a proced admin regs the increased overpayment that petitioner claimed for is largely attributable to petitioner's claim of additional general business credits and environmental_tax credits petitioner's amended_return for and petitioner's income_tax return for are related in that the most significant item reported on petitioner's amended_return for is a carryback for each of the years discussed petitioner filed consolidated income_tax returns on form_1120 u s_corporation income_tax return as will be discussed shortly the taxable years and are the subject of a petition filed at another docket of a short-term_capital_loss claimed on petitioner's income_tax return for in particular petitioner reported short-term_capital_gain of dollar_figure and short-term_capital_loss of dollar_figure on its income_tax return for a large portion of the net of these items ie net_short-term_capital_loss in the amount of dollar_figure is claimed as a carryback loss on petitioner's amended_return for which amended_return includes petitioner's claim for an increased overpayment for in the amount of dollar_figure petitioner made an election to treat the dollar_figure overpayment claimed on its amended_return for as a credit to be carried forward and applied as an estimated_tax payment for pursuant to sec_301 a proced admin regs petitioner's income_tax return for reports total_tax of dollar_figure and various tax_credits totaling dollar_figure resulting in a claimed overpayment of dollar_figure among the credits reported on petitioner's income_tax return for is a credit in the amount of dollar_figure which is identified as a credit for an overpayment_of_tax reported on petitioner's income_tax return for the dollar_figure amount consists of the dollar_figure overpayment claimed on petitioner's amended_return the overpayment of dollar_figure claimed on petitioner's amended_return for includes the carryforward of the overpayment in the amount of dollar_figure claimed on petitioner's amended_return for for and carried forward to and the dollar_figure overpayment claimed on petitioner's income_tax return for petitioner made an election to treat the dollar_figure overpayment claimed on its income_tax return for as a credit to be applied as an estimated_tax payment for pursuant to sec_301_6402-3 proced admin regs upon the filing of petitioner's income_tax return for respondent made an assessment against petitioner in the amount of dollar_figure based upon the amount of total_tax reported on such return by petitioner sec_6201 however respondent did not recognize the full amount of the tax_credits claimed on petitioner's income_tax return for in particular because the taxable years and were the subject of an outstanding notice_of_deficiency respondent did not accept petitioner's amended returns for and nor did respondent recognize petitioner's election to treat the overpayments claimed on such amended returns as credits to be applied as estimated_tax payments for succeeding taxable years in sum respondent did not recognize the portion of the credit for estimated_tax payments claimed on petitioner's income_tax return for attributable to the dollar_figure overpayment petitioner also reported overpayments on its income_tax returns for and in each instance petitioner made an election to treat such overpayment as a credit to be carried forward and applied as an estimated_tax payment for the succeeding taxable_year claimed on petitioner's amended_return for consistent with this adjustment respondent determined that petitioner failed to pay dollar_figure of the dollar_figure in total_tax reported by petitioner on its income_tax return for shortly thereafter on date respondent issued a bill to petitioner for the taxable_year requesting the payment of dollar_figure consisting of tax in the amount of dollar_figure penalties in the amount of dollar_figure and interest in the amount of dollar_figure in the interim on date petitioner filed a petition which was assigned docket no contesting respondent's determinations as set forth in the notice_of_deficiency for the taxable years and in addition to contesting respondent's determinations the petition at docket no includes allegations that petitioner is entitled to overpayments for the taxable years and consistent with the reporting position taken by petitioner in its amended returns for and including the carryback of the dollar_figure net as a further consequence of the rejection of the dollar_figure credit claimed on petitioner's income_tax return for respondent did not recognize petitioner's election to treat its claimed overpayment for as a credit to be carried forward and applied as an estimated_tax payment for and this resulted in respondent's conclusion that petitioner failed to pay a portion of the tax that petitioner reported on its income_tax returns for and short-term_capital_loss from to that petitioner claimed on its amended_return for on date respondent issued a notice_of_deficiency to petitioner in which respondent determined deficiencies in petitioner's income taxes for and in the amounts of dollar_figure and dollar_figure respectively the notice_of_deficiency includes the disallowance of the entire dollar_figure short-term_capital_loss claimed by petitioner on its income_tax return for on date petitioner commenced the present case by filing a timely petition for redetermination contesting respondent's determinations as set forth in the notice_of_deficiency for and the petition includes allegations that respondent erred in failing to recognize petitioner's election to treat the dollar_figure overpayment claimed on its amended_return for as a credit to be applied as an estimated_tax payment for succeeding taxable years respondent has not issued a notice_of_deficiency to petitioner for either or on date respondent issued to petitioner a notice_of_intent_to_levy which states that petitioner owes dollar_figure in tax penalties and interest for in the difference between the dollar_figure amount listed as due for in respondent's bill to petitioner dated dec continued addition by letter dated date respondent requested a payment from petitioner in the amount of dollar_figure for taxes penalties and interest purportedly due for respondent issued a further written request for payment for on date on date petitioner filed a motion to restrain assessment or collection in the present case petitioner seeks an order from the court restraining respondent from further assessment or collection_of_taxes for the years and on date respondent filed an objection to petitioner's motion to restrain assessment or collection respondent contends that the amounts that have been assessed and that are the object of respondent's collection efforts are the amounts that are due because of respondent's decision not to accept petitioner's amended returns for and in this regard respondent asserts that the assessments in question are continued and the dollar_figure amount listed as due in respondent's notice_of_intent_to_levy issued to petitioner on date is attributable to respondent's application of a net refund of approximately dollar_figure due to petitioner for through as an offset against the amount purportedly due for petitioner contested the application of its refund in this manner by way of motions to enforce refund of an overpayment filed in docket nos and the latter motions are the subject of this court's memorandum opinion dover corporation and subsidiaries v commissioner tcmemo_1997_340 a companion case to the present case separate and distinct from the deficiencies placed in dispute in the present case and therefore that the court lacks jurisdiction to restrain respondent's collection activity respondent further asserts that the court lacks jurisdiction to restrain assessment and collection with respect to and because respondent has not issued a notice_of_deficiency to petitioner for either of those years discussion sec_6213 provides that respondent generally is precluded from assessing or collecting a deficiency until a notice_of_deficiency authorized under sec_6212 is mailed to the taxpayer with respect to the deficiency and until the expiration of the 90-day or 150-day period for filing a timely petition for redetermination with this court upon the filing of a petition for redetermination respondent is further precluded from assessing or collecting the deficiency until the decision of the court becomes final 99_tc_466 96_tc_707 sec_6213 was amended effective with respect to orders entered after date to grant this court jurisdiction to restrain assessment and collection of a deficiency in cases where a timely petition for redetermination of the deficiency has been filed and then only in respect of the deficiency that is the subject of such petition technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3749 94_tc_11 consistent with the court's statutorily prescribed jurisdiction in this area resolution of petitioners' motion to restrain assessment or collection depends upon whether respondent has assessed deficiencies that are the subject of petitioner's timely filed petition for redetermination powerstein v commissioner supra pincite and cases cited therein based upon our review of the record presented we are satisfied that respondent has not assessed and is not attempting to collect the deficiencies that are in dispute in this case further respondent has not issued a notice_of_deficiency to petitioner for either or under the circumstances we will therefore deny petitioner's motion to restrain assessment or collection we begin our analysis with the events that transpired upon the filing of petitioner's income_tax return for and petitioner's amended returns for and as previously stated petitioner simultaneously filed its income_tax return for and its amended returns for and on date nearly month after respondent had issued a notice_of_deficiency to petitioner for and respondent did not accept petitioner's amended returns for or or recognize petitioner's election to treat the overpayments claimed on the amended returns as credits to be applied as estimated_tax payments for succeeding taxable years consistent with the decision not to accept petitioner's amended returns for and respondent concluded that petitioner had failed to pay a portion of the tax reported on its income_tax return for specifically respondent assessed and is attempting to collect tax for directly related to the disallowance of the dollar_figure overpayment claimed on petitioner's amended_return for 1991--the amount that petitioner attempted to treat as a credit to be applied as an estimated_tax payment for notably petitioner's petition for redetermination filed at docket no on date contesting respondent's deficiency determinations for and includes allegations intended to invoke the court's jurisdiction to determine an overpayment pursuant to sec_6512 ie that petitioner is entitled to refunds for overpayments based upon the items reported in its amended returns for and the court is satisfied that respondent's collection efforts are not directed at the deficiency for that is the subject of the petition filed in the present case in particular the only relationship between the deficiency in dispute in the present case and the amount that respondent has assessed and is attempting to collect is that a portion of the deficiency for is attributable to respondent's determination to disallow the dollar_figure short-term_capital_loss claimed on petitioner's income_tax return for whereas respondent's collection efforts are directed at amounts due as a consequence of respondent's decision not to accept petitioner's amended_return for which amended_return included a claimed carryback of a large portion of the short-term_capital_loss claimed in notwithstanding this relationship it is evident that respondent has not assessed the amount of the deficiency disputed by petitioner in its petition for petitioner relies upon sec_6402 and b and sec_6513 as well as sec_301_6402-3 proced admin regs to support its position that respondent's collection efforts are improper sec_6402 provides that the commissioner may credit an overpayment_of_tax against any outstanding tax_liability of the taxpayer and shall refund the balance if any to the taxpayer sec_6402 provides that the commissioner may prescribe regulations under which an overpayment determined by the taxpayer or the commissioner can be credited against estimated income_tax for the taxpayer's succeeding taxable_year sec_301_6402-3 proced admin regs provides that if the taxpayer elects to have all or part of an overpayment applied as a credit against estimated income_tax for its succeeding taxable_year such amount shall be applied as a payment on account of its estimated_tax for such year based upon these provisions petitioner contends that respondent was obliged to accept its amended returns for and and to recognize petitioner's election to treat the overpayment claimed on its amended_return for as a credit to be applied as an estimated_tax payment for we agree with petitioner that the sections it cites generally permit a corporate taxpayer to claim a refund by filing an amended_return claiming an overpayment and then to make an election to treat such overpayment as a credit to be applied against its estimated_tax liability for a succeeding taxable_year however we are not persuaded that respondent was compelled as a matter of law to accept petitioner's amended returns for and under the circumstances presented simply stated petitioner's position is inconsistent with the proposition that its amended returns constitute claims for refunds that respondent may review and adjust either by way of an immediate rejection of the refund claim see mccabe v commissioner tcmemo_1983_325 and cases discussed therein or by way of a tentative allowance subsequent audit and if necessary issuance of a notice_of_deficiency see 91_tc_85 50_tc_577 and cases cited therein in the normal course the immediate rejection of a claim_for_refund might lead the taxpayer to file a refund_suit in the appropriate federal district_court or the court of federal claims sec_7422 in the present case respondent decided not to accept petitioner's amended returns for and which decision was made after the examination of those years and the issuance of a notice_of_deficiency for those years respondent's decision made it appropriate for petitioner to allege as it did in its petition for and that it is entitled to a refund consistent with its reporting position as set forth in its amended returns sec_6512 however petitioner's decision to invoke this court's jurisdiction to determine an overpayment does not render respondent's collection efforts in the present case improper to the contrary by definition this court's jurisdiction to determine an overpayment is based upon the premise that the amount in question has been collected petitioner argues in the alternative that respondent has violated the deficiency procedures by implicitly disallowing the short-term_capital_loss claimed on petitioner's income_tax return for as well as the carryback of the net_short-term_capital_loss claimed on petitioner's amended_return for and then taking steps to collect the resulting deficiency to the contrary and as discussed above respondent is not attempting to collect the deficiency for including the portion of the deficiency that is attributable to the disallowance of the dollar_figure short-term_capital_loss that was claimed on petitioner's income_tax return for moreover consistent with the statutory definition of a deficiency set forth in sec_6211 it is clear that the rejection of petitioner's amended returns for and which amended returns were filed after the issuance of the notice_of_deficiency for those years does not convert the disallowed claims for refund into deficiencies for those years see eg 561_f2d_1115 4th cir petitioner also contends that it is anomalous to permit respondent to reject petitioner's amended returns for and under the circumstances presented herein when petitioner could have achieved the desired result ie an immediate refund attributable to the carryback of the net_short-term_capital_loss from to simply by filing an application_for a tentative_carryback_adjustment pursuant to sec_6411 however we are reminded of the familiar principle that a sec_6211 defines a deficiency as the amount by which the tax imposed on a taxpayer for a particular taxable_year exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates transaction is to be given its tax effect in accord with what actually occurred and not in accord with what might have occurred 429_us_569 quoting 417_us_134 accordingly we decline to consider what might have been if petitioner had filed such an application we have considered petitioner's remaining contentions and find them unpersuasive in conclusion respondent has not assessed and is not attempting to collect any deficiency at issue in the present case consequently we will deny petitioner's motion to restrain assessment or collection to reflect the foregoing an order denying petitioner's motion to restrain assessment or collection will be entered
